Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 6, 2018

                                      No. 04-17-00334-CV

            Louis DORFMAN, K.I. Holdings, Ltd., Sam Myers, JMD Resources, Inc.,
               Billy Cogdell Bowden, Barbara Stanfield, Stacey Dorman Kivowitz,
                     Julia Dorfman, Mark Dorfman, Samuel Grant Dorfman,
           Individually and as Independent Executor of the Estate of Sam Y. Dorfman,
                                           Appellants

                                                 v.

                  VICEROY PETROLEUM, LP, 1776 Energy Partners, LLC
                        and Shirley Wiatrek (Cross-Appellants),
                                      Appellees

                   From the 81st Judicial District Court, Karnes County, Texas
                              Trial Court No. 15-08-00185-CVK
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
        On March 20, 2018, we granted the parties’ Agreed Motion to Abate Appeal pending
finalization of the parties’ settlement agreement. On May 7, 2018, appellants filed an unopposed
motion to extend the abatement for sixty days, which we granted. We ordered appellants to file a
motion requesting an appropriate disposition of this appeal by July 23, 2018. Appellants have
not filed such a motion.

           Therefore, we order the parties to file, on or before August 16, 2018, a response in this
court addressing whether the abatement should be lifted and the appeal reinstated on the docket
of this court.




                                                      _________________________________
                                                      Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court